TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 27, 2015



                                       NO. 03-15-00007-CV


                                       John Doe, Appellant

                                                  v.

   Board of Directors of the State Bar of Texas; Commission for Lawyer Discipline; and
     Linda Acevedo, in her Official Capacity as the Chief Disciplinary Counsel of the
                               State Bar of Texas, Appellees




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 8, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.